Citation Nr: 0303141	
Decision Date: 02/24/03    Archive Date: 03/05/03	

DOCKET NO.  02-00 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Determination of initial rating to be assigned for the 
veteran's service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from November 1949 to 
November 1953.

This matter arises from various rating decisions rendered 
since January 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  Prior to February 19, 2002 the veteran's service-
connected left knee disability was manifested by degenerative 
joint disease noted by X-ray, and flexion of the knee joint 
limited to 108 degrees along with extension limited to 
5 degrees.  Otherwise, the left knee joint was stable, and 
exhibited no palpable deformity.

3.  From February 19, 2002 until April 17, 2002, 
symptomatology associated with degenerative joint disease of 
the veteran's left knee included severe bone on bone 
arthritis with constant left knee pain.  The veteran was 
unable to squat, turn, twist, push off, or pivot on the left 
knee as a result.  

4.  A total left knee replacement was performed on April 17, 
2002, thereby rendering that joint totally disabling for a 
one-year period following surgery.  





CONCLUSIONS OF LAW

1.  An initial rating in excess of 10 percent for 
degenerative joint disease of the left knee for the period 
from May 12, 1999 until February 19, 2002 is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010 (2002).

2.  A rating in excess of 30 percent for degenerative joint 
disease of the left knee for the period beginning February 
19, 2002 until April 17, 2002 is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2002).

3.  The veteran's service-connected left knee disability has 
been totally disabling since April 17, 2002 as the result of 
a total knee replacement.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §4.71a, Diagnostic Code 5055 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date 
but not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department and regulations of the Department 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
For purposes of this determination, the Board will assume 
that the VCAA is applicable to claims or appeals pending on 
the date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim, and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was issued a statement of the case, as well as 
supplemental statements of the case, that informed him of the 
evidence used in conjunction with his claim, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  In addition, by letter 
dated March 8, 2001, the RO notified the veteran of the 
impact of the VCAA on his appeal, of VA's duty to assist him 
in obtaining evidence for his claim, what the evidence must 
demonstrate, and which evidence VA will acquire on the 
veteran's behalf, as opposed to that evidence or information 
that it was the veteran's responsibility to submit.  Thus, 
the veteran was provided adequate notice as to the evidence 
needed to substantiate his claim.  He also was given an 
opportunity to submit additional evidence in support of his 
claim.  The record indicates that all relevant facts have 
been properly developed, and that all evidence necessary for 
an equitable disposition of the issue on appeal has been 
obtained.  As such, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Moreover, as the record is complete, the obligation 
under the VCAA for VA to advise a claimant as to the division 
of responsibilities between VA and the claimant in obtaining 
evidence is moot.  Finally, in view of the relatively narrow 
questions of law and fact on which this case turns, the Board 
concludes that there is no reasonable possibility that any 
further development could substantiate the claim.  



II.  Determination of Initial Rating to be Assigned
for Degenerative Joint Disease of the Left Knee

By way of background, it should be noted that the veteran was 
granted service connection for his left knee disability 
effective May 12, 1999; a 10 percent rating was assigned at 
that time.  Subsequently, that rating was increased to 
30 percent effective February 19, 2002.  A total disability 
rating then was assigned effective April 17, 2002 as the 
result of a total left knee replacement.  The latter rating 
has been in effect since that time.  It is scheduled to 
remain in effect until June 1, 2003, at which time it will be 
reviewed pursuant to the schedular provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.  Until such time that the 
total rating is reduced, it is not a subject that is ripe for 
appeal.  Accordingly, the Board will confine its review to 
the 10 percent and 30 percent disability evaluations 
previously assigned because both have been in appellate 
status since service connection first was granted.  

The veteran contends that the disability at issue has been 
more severe than evaluated since service connection first was 
granted on May 12, 1999.  Disability evaluations are based 
upon a comparison of clinical findings with the applicable 
schedular criteria.  See 38 U.S.C.A. § 1155.  Moreover, when 
evaluating a given disability, its entire history must be 
taken into consideration.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991).  However, current clinical findings are 
of paramount importance.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  But see generally Fenderson v. West, 12 
Vet. App. 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant of service connection 
for a given disability).  Where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.

Degenerative arthritis shall be evaluated pursuant to the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis, meanwhile, will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  In 
this regard, limitation of flexion of the knee shall be 
evaluated as 10 percent disabling if to 45 degrees or more; a 
higher rating requires limitation of flexion to 30 degrees or 
less.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).  
Alternatively, limitation of extension of the knee shall be 
evaluated as 10 percent disabling if to 10 degrees or less.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).  A higher 
rating based upon limitation of extension of the knee joint 
is not warranted unless limited to 15 degrees or more.  Id.  

The record indicates that the veteran developed degenerative 
joint disease of the left knee secondary to his service-
connected right knee disability.  In a November 1999 
statement, his private physician indicated that the veteran's 
left knee had become quite arthritic, resulting in 
accelerated wear and tear on that knee joint.  During a VA 
physical examination conducted in October 2000, the veteran 
indicated that his left knee gave way occasionally, and that 
he could not spend any prolonged time on his feet due to knee 
pain.  However, he had no swelling, or recurrent subluxations 
or dislocations of the left knee joint.  His left knee was 
noted to be free of any observable or palpable deformity.  
The patella was normal, although some crepitation with 
movement was observed.  He was able to squat without much 
difficulty.  The medial and lateral collateral ligaments in 
the left knee were stable, as were the anterior and posterior 
cruciate ligaments.  Flexion of the left knee joint was 
limited to 108 degrees, while extension was limited to 
5 degrees.  

In March 2001, the veteran's private physician stated that 
the veteran endured much pain and discomfort associated with 
the left knee, and that a total left knee replacement would 
be required in the near future.  Then, in a February 2002 
statement, the same physician indicated that the veteran had 
severe bone on bone arthritis in the left knee that resulted 
in constant pain.  It also resulted in lost motion and 
instability, and prevented the veteran from squatting, 
twisting, turning, pushing off, or pivoting on the left knee.  
The physician again stated that the veteran would 
require a left total knee replacement in the near future.  
This, in fact, was accomplished on April 17, 2002.  

The foregoing indicates that the veteran's service-connected 
left knee disability was not more than 10 percent disabling 
for the period beginning May 12, 1999 and ending February 19, 
2002.  During that period, the medical evidence of record 
indicated only that the veteran's left knee had undergone a 
degenerative process that resulted in limitation of flexion 
and extension that was noncompensable in nature.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Moreover, 
during that period, his left knee reflected no observable or 
palpable deformity, the patella was normal, the medial, 
lateral collateral, anterior, and posterior cruciate 
ligaments all were stable, and the patella reflected only 
minor crepitation with movement.  During that time, the 
veteran was able to squat without much difficulty.  

The Board has considered the March 2001 and the February 2002 
reports of the private physician.  The March 2001 report 
indicates the veteran has pain on motion, but does not 
contain any clinical findings supporting the report of pain 
on motion or illuminating the functional impairment due to 
pain on motion.  The Board finds that this report does not 
support the conclusion that the veteran was more disabled at 
that time than was demonstrated by the objective findings in 
the October 2000 VA examination.  

The February 2002 report of the private physician does 
describe more functional impairment, but fails to set forth 
when this increase in symptoms occurred.  To the extent that 
the comment that the physician has treated the veteran for 
"several years" implies that the additional functional 
restrictions had been present for "several years," the 
Board finds that such an inference is of far less value than 
the actual clinical findings shown on the VA examination in 
October 2000.  The findings on that examination clearly do 
not support the presence of more disabling manifestations 
than is reflected by the 10 percent evaluation.  Moreover, 
the described limitations mentioned in the February 2002 
report were not mentioned in the February 2001 report.  Given 
this, the 10 percent rating assigned for that period was the 
maximum schedular rating warranted during that time frame.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

It was not until the receipt of a private physician's 
February 19, 2002 statement was received that more severe 
symptomatology in the veteran's left knee was confirmed.  
However, although a private physician stated that the veteran 
had lost motion and stability, he did not indicate that loss 
of extension in the veteran's left knee was limited to more 
than 20 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  Thus, a rating in excess of the 30 percent 
assigned effective February 19, 2002 is not warranted on that 
basis.  Moreover, a rating in excess of 30 percent for 
limitation of flexion cannot be granted pursuant to 
applicable schedular criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Finally, there is no indication that 
the veteran's service-connected left knee disability resulted 
in ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2002).  As such, a rating in excess of the 30 percent 
assigned for the period from February 19, 2002 to April 17, 
2002 is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
see also DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  

Alternatively, a rating in excess of those assigned for the 
periods at issue for the veteran's service-connected left 
knee disability may be granted if it is demonstrated 
that this disability presented such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards for the periods in 
question.  See 38 C.F.R. § 3.321(b)(1) (2002).  There is no 
indication that this disability has required frequent periods 
of hospitalization since the veteran's discharge from 
military service.  Moreover, there is no indication that this 
disability compromised the veteran's ability to work beyond 
that contemplated by the applicable schedular provisions for 
the periods in question.  Absent evidence of either marked 
interference with employment or frequent periods of 
hospitalization for this disability, there is no basis to 
conclude that it is more serious than that contemplated by 
the aforementioned schedular provisions.  Thus, the failure 
of the RO to submit the case for consideration by the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, was not unreasonable in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

The Board finds as to all material issues that the evidence 
is not evenly balanced and that the doctrine of resolving 
doubt in the veteran's favor is not for application.  See 
Ferguson v. Principi, 273 F. 3d 1072 (Fed. Cir. 2001) (the 
statute, 38 U.S.C.A. § 5107(b), only requires that Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).  


ORDER

An initial rating in excess of 10 percent effective May 12, 
1999, as well as a rating in excess of 30 percent effective 
February 19, 2002 for degenerative joint disease of the left 
knee (now classified as status post total left knee 
replacement) is denied.  


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

